Case 19-14866-mdc   Doc 42   Filed 10/24/19 Entered 10/24/19 16:34:51   Desc Main
                             Document     Page 1 of 7
Case 19-14866-mdc   Doc 42   Filed 10/24/19 Entered 10/24/19 16:34:51   Desc Main
                             Document     Page 2 of 7
Case 19-14866-mdc   Doc 42   Filed 10/24/19 Entered 10/24/19 16:34:51   Desc Main
                             Document     Page 3 of 7
Case 19-14866-mdc   Doc 42   Filed 10/24/19 Entered 10/24/19 16:34:51   Desc Main
                             Document     Page 4 of 7
Case 19-14866-mdc   Doc 42   Filed 10/24/19 Entered 10/24/19 16:34:51   Desc Main
                             Document     Page 5 of 7
Case 19-14866-mdc   Doc 42   Filed 10/24/19 Entered 10/24/19 16:34:51   Desc Main
                             Document     Page 6 of 7
Case 19-14866-mdc   Doc 42   Filed 10/24/19 Entered 10/24/19 16:34:51   Desc Main
                             Document     Page 7 of 7
